DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on 11/24/2021 has been received and entered into the case record.
Claims 1, 5, 6, 9, 10, 12-26, 45-47, 49-61 and 63-80 are pending in the application. 
Claims 1, 5, 6, 9. 10, and 12-26 have been withdrawn from consideration as being drawn to a non-elected invention.
Claims 45-47, 49-61, and 63-80 have been considered on the merits. 
All arguments have been fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 45-47, 49-53, 55-61, 63-72, and 74-80 are rejected under 35 U.S.C. 103 as being unpatentable over Ostermeier et al (US Patent No. 8,420,307; IDS Reference No. AB filed 05/20/2021) as evidenced by Zhang et al. (2006. Journal of the Society of Leather technologists and chemists 90: 23-28) in view of Ohyabu et al. (2014. Journal of Bioscience and Bioengineering 118(1): 112-115) and Lai et al. (2006. Biomacromolecules 7: 1836-1844; IDS Reference CE filed on 05/20/2021).
Regarding claim 45, 55, 56, 63-66, 74, 75, 78 and 79, Ostermeier et al. teaches a cryoprotectant composition comprising a membrane protectant which maintains cell viability by stabilizing or assisting 
Ohyabu et al. teaches thermoreversible hydrogels for cell transport wherein mouse fibroblasts were utilized (Abstract). The cells and media were mixed while the hydrogel was in a liquid state as it was poured over the cells (p. 113). The viability of cells encapsulated in the gelatin gel was greater than 96% after 7 d at 23 degrees Celsius (Abstract) and therefore the cell viability was maintained when the cells were mixed with the liquid hydrogel. The gelatin carrier is expected to contribute to tissue engineering and regenerative medicine, where differentiated cells and stem cells are transported between laboratories and hospitals (p. 115).
It would have been obvious to one of ordinary skill in the art to utilize the cryopreservation media composition comprising gelatin in varying concentrations as taught by Ostermeier et al. for the purposes of stabilizing thawed cryopreserved cells such as fibroblasts and stem cells and having that composition include a liquid stage thermoreversible hydrogel as taught by Ohyabu et al. with a reasonable expectation of success. An artisan would be motivated to utilize the composition comprising a gelatin hydrogel in a liquid state with stem cells and fibroblasts because as taught by Ohyabu et al. the cell storage and transport within the liquid hydrogel comprised of gelatin results in a cell viability of over 96% after 7 days (Abstract). 

Regarding claims 49, 61, 67, and 68, Ostermeier does not teach the cells having a post-thaw viability of at least 70% or 80%. However, Ohyabu et al. teaches that the gelatin hydrogel produces a cell viability of over 96% for 7 days from live cells, this is interpreted as only a small margin of cell death from 100% to 96%. (Figure 3, Abstract). Thus an artisan would have a reasonable expectation of success that the post-thaw viability was at least 80% after the hydrogel is utilized if the post-thaw viability was 100% at the start of thawing.
Regarding claims 50 and 69, Ostermeier et al. does not teach that the gelatin has a particular molecular mass of 100 kD to 200kD. However, Ohyabu et al. teaches that the gelatin utilized had distinct protein bands at 120 kD and 250kD. This would mean that the molecular weight of the gelatin would be about 180 kD on average in the gelatin solution.
It would be obvious to utilize the gelatin at the molecular mass Ohyabu et al. in the method of cryoprotection and cryopreservation of Ostermeier et al. with a reasonable expectation of success. An artisan would be motivated to utilize this range of gelatin as it has resulted in 96% cell viability after 7 days of storage (Abstract).

Regarding claims 52, 53, 71 and 72, Ostermeier et al. discloses that the cryoprotectant containing the gelatin can be used with mammalian cells such as human, mouse (i.e. porcine), canine, horse (i.e. equine), and bovine sperm cells (Col. 3, lines 28-34).
Regarding claim 57 and 80, Ostermeier et al. discloses a kit comprising the described cryoprotectant compositions for preserving sperm and/or other cells (Col 12 lines 52-55).
Regarding claims 59, 60, 76 and 77, Ostermeier et al. discloses that quantity or concentration of sperm to be used can be determined empirically, using known methods, taking into consideration such factors as the type of sperm and the type, size and shape of the container being used. In the instances in which mouse sperm is being cryopreserved or used, 0.3x to 3x of sperm per 10 microliters of cryoprotectant is generally used. The concentration 1 x is defined such that the sperm from one male are collected into 1 mL of CPM or CP-FRS. In the case of C57BL/6 mice, this is a concentration in the range of 31.5 +/-2.8 x 106 sperm/mL (i.e. 2.8 x 107 cells/mL). For other strains and species, the optimal concentration may be different from that for C57BL/6 sperm and can be empirically determined using techniques known to the person skilled in the art (Col 12. lines 37-50).
Therefore the invention as a whole would be obvious to one of ordinary skill in the art at the time of the effective filing date.


Claim 54 and 73 is rejected under 35 U.S.C. 103 as being unpatentable over Ostermeier et al. (supra) in view of Ohyabu et al. (supra), as applied to claims 45-47, 49-53, 55-61, 63-72, and 74-80 above, and in further view of Santos et al. (2015. Cryoletters 36(2): 68-73; IDS Reference No. CF filed 05/20/2021).

Santos et al. teaches using cryopreservation methods with Ehrlich Ascites Carcinoma originated tumor cells (p. 69).
It would be obvious to an artisan of ordinary skill in the art to utilize the cryoprotectant composition taught by Ostermeier et al. and Ohyabu et al. with tumor cells taught by Santos et al. with a reasonable expectation of success as it is well known in the art. One skilled in the art would be motivated to cryopreserve tumor cells as it reduces the number of passages between animals, ensuring genetic and strain stability and storage of the cells for long periods of experimentation when investigating antineoplastic, anti-angiogenic and anti-inflammatory drugs in animal models with invasive tumors (Santos et al., p. 69). One of ordinary skill in art could use the cryoprotectant composition for tumor cell cryopreservation with a reasonable expectation of success.
Thus, the invention would be obvious at the time of the effective filing date.


Response to Arguments
Applicant’s arguments filed on 11/24/2021 and discussed in the interview held on 11/10/2021 with respect to the utilization of Klann in the rejection have been fully considered and the 103 rejection has been modified in order to address Applicant’s arguments regarding the utilization of Klann as a reference and in light of the newly amended claims. 

Applicant’s arguments regarding the other references utilized in the 103 rejections have previously been addressed in previously filed Office Actions, most recently the Non-Final rejection filed 11/01/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632